DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, and 10-16 is/are rejected under 35 U.S.C. 102a as being anticipated by Cho et al. (US 2018/0124552).
Referring to Claim 1, Cho teaches an electronic device capable of being connected to an external device via wireless communication, the electronic device comprising:
a communication circuit configured to support a Bluetooth communication (paragraph 59);
a display 151 (fig. 1A);
a processor (paragraph 355); and
a memory for storing instructions 170 (fig. 1A),
wherein the instructions, when executed by the processor, cause the processor to:

receive, from the external device, first identification information that is a value unique to the external device (see paragraph 208 noting the access address) and second identification information including a first portion including a name of the external device (see paragraph 207 noting name and model name) and a second portion including state information of the external device (see paragraph 230 noting connection guide information) via the Bluetooth communication (paragraph 191); and
determine an operational state of the external device based at least partially on the second portion (paragraphs 230 and 231) when the first identification information corresponds to information stored in the memory (paragraph 212),
before being paired with the external device, display a list including the second identification information on the display (see fig. 5 where S501-S505 all occurs before pairing S507).
Referring to Claim 10, Cho teaches an electronic device comprising:
a display 151 (fig. 1A);
a communication module configured to support a Bluetooth communication (paragraph 59);
a sensor module 140 (fig. 1A); and
a processor (paragraph 355) configured to:
identify an external device connectable via the Bluetooth communication (paragraph 203);

before being paired with the external device, display a list including the obtained identification information using the display (see fig. 5 where S501-S505 all occurs before pairing S507).
Referring to Claims 2 and 12, Cho also teaches displaying an object of a user interface of an application that controls the external device based on the determined operational state (see fig. 12 which shows controls of the peripheral).
Referring to Claims 3 and 13, Cho also teaches perform pairing using the first identification information after displaying the object (see fig. 5 where S501-S505 all occurs before pairing S507).
Referring to Claim 5, Cho also teaches the second portion having a plurality of state indications with different attributes (paragraphs 230 and 231).
Referring to Claims 6 and 15, Cho also teaches selecting one of a plurality of rules stored in the memory based on the first identification information (paragraph 212).
Referring to Claims 7 and 16, Cho also teaches the one of the plurality of rules selected is received from the external device and stored in advance, or downloaded from an external server and stored in advance (paragraphs 212 and 214 noting the matching rules).
Referring to Claims 8 and 14, Cho also teaches activating the Bluetooth communication when a specified application is executed (paragraphs 46 and 59).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648